I wish to
congratulate Mr. Harri Holkeri of Finland on his
election to the presidency of this historic session of the
General Assembly. I also take this opportunity to
congratulate his predecessor, my dear brother and
colleague, Mr. Theo-Ben Gurirab, the Foreign Minister
of Namibia, on a job well done.
Zimbabwe joins other Members of the Assembly
in welcoming the admission of Tuvalu as the one
hundred and eighty-ninth Member State of the United
Nations.
Since a Millennium Assembly can only come
once in a lifetime, it is my singular honour and
pleasure to address this Assembly. The twentieth
century was probably the most eventful in the history
and the experience of Zimbabwe. As we enter the
twenty-first century and the new millennium, the
people of Zimbabwe, in a very symbolic and yet
historic way, find themselves concluding painful
chapters of their experience, whose closure is critical to
the laying of a foundation for a better future.
Structural inequalities are a fundamental reality
of Africa's colonial past, which many countries like my
own are grappling with to this day. In my country 70
per cent of Zimbabwe's best arable land is still
controlled by less than 1 per cent of the population —
roughly 4,500 settlers or their descendants. This is in a
country of nearly 13 million people. It is a historical
fact that the colonial regime forcefully robbed us of
this land without paying us any compensation. As I
speak, the Government of Zimbabwe is in the process
of taking back 5 million of the 12 million hectares of
our prime land to settle landless peasants.
Zimbabwe's land reform programme is meant not
only to correct the wrongs wrought on our society by
colonialism, but also to restore our people's heritage
and basic means of subsistence and economic
participation. In this endeavour, we have received
neither the cooperation of those sectors of our society
to which colonialism bequeathed special privileges, nor
the acknowledgement or support of former colonizers
who willed those privileges. In pursuit of their policies,
those powerful interests have employed their financial
might, as well as their control of the media to not only
choke our economy but also to demonize us before the
world.
We cannot, in one breath, pay lip service to
human rights, equality and poverty eradication and, in
the next, defend inequality, which condemns the
majority to a life in squalor. We invite all our partners
to see through the veil of the negative and racist media
19

blitz, acquaint themselves with our people's real need
for justice, restoration and agrarian reform and help us
remove the barriers that constrain poor people's ability
to benefit from their economy and to contribute to its
growth.
Our determination to undertake land reform in
Zimbabwe is one of the “crimes” cited in the so-called
Zimbabwe Democracy Act 2000, which was passed by
the United States Senate in June this year and is before
Congress as I speak. It proposes to prescribe the
outcome of our land reform exercise and seeks to
virtually usurp the authority of the Parliament of
Zimbabwe. Most ironically, the so-called Democracy
Act proposes to authorize the investment of United
States funds of around Z$ 300 million in the breeding
of opposition parties in Zimbabwe. That amount, which
is exclusively for opposition parties, is more than four
times the Z$70 million distributed by the Zimbabwean
fiscus among all political parties that have a stipulated
threshold representation in Parliament. Are we
expected to just stand idly by and watch helplessly as
our destiny is determined from outside our country?
Where, I ask, is our self-determination and our
sovereignty, for which so much blood and so many
lives were sacrificed by our people?
The measure seeks to hurt Zimbabwe's fortunes
even further by issuing United States directors at the
International Monetary Fund and the World Bank with
standing directives to vote against Zimbabwe at every
opportunity. This means that even if Zimbabwe met all
macroeconomic requirements and exercised the
requisite fiscal discipline it would still be disqualified
in its quest for assistance from the Bretton Woods
institutions, on the basis of political considerations that
are totally extraneous to the stipulated technical
criteria.
Just what are the rules of the game, and to whom
are these international financial institutions
accountable? Do we need any further justification for
the resounding call for a new international financial
architecture? For while the current international
financial architecture is subservient to the interests of
the rich and the strong, even to the satisfaction of their
last extraterritorial exploit, it remains for ever
insensitive to the survival needs of the small, the weak
and the poor.
Zimbabwe's involvement in the Democratic
Republic of the Congo to help prevent mayhem,
bloodshed and the overthrow of a legitimate
Government there is another “crime” cited in the
Zimbabwe Democracy Act 2000. At the invitation of
the Government of the Democratic Republic of the
Congo, Zimbabwe, together with other allies of the
Southern African Development Community (SADC),
sent troops to the Democratic Republic of the Congo to
help fend off an invasion by two of that country's
neighbours. The responsive intervention of the SADC
allies effectively contained the situation and
established the relative calm and stability prevailing in
the Democratic Republic of the Congo today. It also
paved the way for the peace process that culminated in
the signing last year of the Lusaka Ceasefire
Agreement, which, all involved agree, offers the best
hope for establishing and maintaining peace in the
region.
What does Zimbabwe get in return for its
sacrifices in upholding the principles of the United
Nations Charter? Sanctions and threats of more
sanctions are the response. For helping to create the
very conditions that enabled the United Nations to set
foot in the Democratic Republic of the Congo,
Zimbabwe is today questioned, tried and sentenced to
pariah status. Some of the proponents of the Zimbabwe
Democracy Act 2000 have demanded that Zimbabwe
withdraw its troops from the Democratic Republic of
the Congo before they can even consider withdrawing
that measure.
Are we being punished for creating conditions
that enabled the United Nations and other humanitarian
agencies to deliver assistance to Congolese
communities? Are we being vilified for enabling
thousands of Congolese children to get polio
vaccinations and other types of life-saving
immunization? After offering our partnership in the
quest for peace and human well-being, we expect the
international community to respond accordingly and
cooperate with us.
Instead of punishing those who invaded the
Democratic Republic of the Congo, instead of
censuring those who are violating the national
sovereignty and territorial integrity of the Democratic
Republic of the Congo, in blatant desecration of
cardinal principles of the Charter, instead of
questioning those who are already in contempt of
Security Council orders to withdraw immediately from
the Democratic Republic of the Congo, some members
of the international community have chosen, rather, to
20

victimize Zimbabwe, whose troops are in the
Democratic Republic of the Congo at the invitation of
the Government of that country. Exactly what outcome
does the international community wish to see in the
Democratic Republic of the Congo?
I reiterate, and categorically so, that Zimbabwe is
committed to the Lusaka Ceasefire Agreement and to
Security Council resolutions adopted on this question.
In this regard, Zimbabwe is ready to immediately
withdraw its troops from the Democratic Republic of
the Congo, under the Lusaka Ceasefire Agreement, as
soon as the United Nations deploys peacekeepers in
that country. We therefore urge the Secretary-General
to deploy the observer mission already authorized by
the Security Council as part of phase two deployment,
so that we can move to phase three and the deployment
of actual peacekeepers in order to enable us to leave
the Democratic Republic of the Congo.
Like their neighbours in the Democratic Republic
of the Congo, the peace-loving people of Angola are
victims of an imposed war that has been fomented by
greed rather than grievance. While the crisis is far from
resolved, we are mollified by the position taken by the
Security Council, through the Angola sanctions
Committee, to ensure the effective application of the
embargo against UNITA. We support the SecretaryGeneral's stance of naming and shaming the violators
of sanctions as a way of preventing the opportunism
and greed that fan conflicts. This was the position
adopted by the Organization of African Unity (OAU) at
its last summit, in Lomé, Togo.
In both the Democratic Republic of the Congo
and Angola, we challenge the United Nations, and the
Security Council in particular, to come to the aid and
defence of the innocent victims of war, to protect their
natural heritage and resources from pillage, and to
safeguard their territorial integrity and national
sovereignty.
With regard to the Lockerbie affair, we still await
the Security Council's comprehensive and final
response to Libya's full compliance with the Council's
resolutions. It was the Council's own commitment that
such a conclusive step would be taken 90 days after
Libya's full compliance. We call for transparency and
fairness in the trial itself, at The Hague, to avoid any
miscarriage of justice.
The international community must never lose
track of the long, drawn-out dialogue on the peace
process in the Middle East, particularly in Palestine.
We call for good faith and consistency in the
negotiations until the brotherly Palestinian people
attain statehood with national sovereignty and
territorial integrity.
In Western Sahara, the international community
owes it to the Sahrawi people to ensure the early
holding of a free and fair referendum to allow them the
priceless opportunity to determine their destiny.
On the global economic front, the last decade of
the twentieth century witnessed tremendous progress in
some parts of the world, but it also saw stagnation and
setbacks, even in some countries that had previously
experienced fast economic growth. Periods of
economic and financial crisis lead to retrenchment,
wherein concern for people gives way to concern for
balancing budgets and payments. Those crises have
underscored the importance of understanding and
strengthening the social underpinnings of development
to ensure that peoples, their cultures and their societies
are taken into account in the process of development.
Poverty amid plenty is an affront to our common
humanity. At a time when the world has the
wherewithal to attack poverty vigorously, spectacular
affluence and abject poverty are found side by side. In
contrast to its potential as the ultimate provider of new
opportunities for growth and development worldwide,
globalization has been accompanied by widening
income disparities among, as well as within, countries
and regions. Its ill effects have disproportionately
victimized the most vulnerable and marginalized
nations and sections of society. Globalization is
redefining the nature and role of States and the
governance of international bodies, thereby
subordinating democratic political processes to
unaccountable economic and financial actors and
institutions. Globalization is thus undermining the
ability of Governments to serve as guarantors of the
social, economic, political and cultural health of our
communities.
At the expense of our common goals and
objectives for international economic cooperation, we
have surrendered to blind market forces in the faint
hope that somehow things will, as if by magic, turn out
right. The consequences of that impoverishing process
are clearly visible in a number of alarming trends, such
as the takeover of national assets by transnational
corporations in the name of public enterprise
21

privatization and commercialization. As a result, Africa
enters the new century hanging on the vagaries of
global markets, accounting for only 1 per cent of global
gross domestic product and about 2 per cent of world
trade.
Geographically, Africa is probably the world's
most fragmented region. The continent is demarcated
by about 165 borders dividing it into 53 countries, 22
of them with less than 5 million people and 11 with
less than 1 million. That fragmentation imposes real
constraints on development, and, without economic
integration, Africa will fall farther behind. We
therefore call upon the international community to
support our efforts at regional integration as we
promote regional public assets and initiatives,
including regional infrastructure such as roads,
railways, ports and power-pooling systems, infectious
disease control, centres of excellence for training,
regional markets and trade, and agricultural research
and early warning systems for drought.
Despite talk of the global village, it is apparent
that Africa's lonely days are not yet over. For we still
have cause and occasion to feel marginalized in so
many respects. We know what it is like to give passage
to emergency aircraft and sea vessels that criss-cross
our airspace and waterways to attend to emerging
crises in distant places while our own crises simmer on
and explode in our faces. Our ceasefire agreements and
truces are tested beyond limit, while the United
Nations stands aloof and unimpressed; yet urgent
interventions are deployed to flashpoints in other
regions, even without ceasefire guarantees.
Hesitant and half-spirited interventions by the
Security Council in several African conflicts have
neither done the job nor enhanced the credibility of the
United Nations. As the United Nations organ uniquely
mandated to maintain international peace and security,
the Security Council should make itself equally
attentive to the needs of the world's family of nations,
including through cooperation with regional
arrangements everywhere, as provided for in Chapter
VIII of the United Nations Charter. Or is it true that so
long as the Security Council remains unreformed, it
will always fail to respond adequately to the interests
of all the Members of the United Nations?
As we review the progress of nations and design
the role of the United Nations in the twenty-first
century, we need to remind ourselves that “we the
peoples” of the world constitute the real wealth of the
brotherhood of nations. The thrust of the United
Nations agenda — and, indeed, of development — is
therefore to create an enabling environment for people
to enjoy long, healthy, peaceful and creative lives.
I wish to put it to this Millennium Assembly that
the role of the United Nations in the twenty-first
century is to champion the agenda of the world's weak,
those marginalized and impoverished by globalization,
those currently circumscribed to the margins of policy
and decision-making in the international economic and
socio-political system. In brief, it is to protect the weak
and manage the strong.









